Citation Nr: 0210376	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  00-07 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's brother, Appellant's mother, and 
Appellant's father


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from June 1991 to December 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Los Angeles, California (RO) which denied the benefit sought 
on appeal.  The veteran's claims file was subsequently 
transferred to the Philadelphia, Pennsylvania RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  During service, the veteran was diagnosed with a 
personality disorder.

3.  A personality disorder is not a disability for VA 
compensation purposes.  

4.  There is no medical evidence of a current psychiatric 
disorder causally or etiologically related to service.


CONCLUSION OF LAW

A psychiatric disorder was neither incurred in nor aggravated 
by active military service, nor may a psychosis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 
3.307, 3.309, 4.9 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statement of 
the case issued in connection with the veteran's appeal as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records have been 
obtained.  In addition, the veteran was afforded a hearing 
before the RO and a hearing before the undersigned Board 
member.  The veteran has not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  Likewise, the Board is not aware of any 
additional evidence that needs to be obtained in this appeal, 
and the Board is satisfied that the requirements under the 
VCAA have been met.  As such, the Board finds that the duty 
to assist was satisfied and the case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  See also VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747) (1992). 

The veteran claims entitlement to service connection for a 
psychiatric disorder.  A veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred in or aggravated in the line of duty while in 
the active military, naval, or air service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  In addition, a veteran is entitled to a 
presumption of service connection if he has served 
continuously for 90 days and a chronic disability, such as a 
psychosis, manifests to a degree of 10 percent or more within 
one year of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The evidence of record consists of the veteran's service 
medical records and two  hearing transcripts.

The veteran's Report of Medical History for purposes of 
enlistment, dated May 1991, shows that the veteran reported 
that he was in good health and denied experiencing depression 
or excessive worry.  The corresponding Report of Medical 
Examination, also dated May 1991, did not note the presence 
of any psychiatric disorders and showed that the veteran was 
deemed to be "normal" with regard to his psychiatric 
status.   

Service medical records dated October 1991 show that the 
veteran was seen for a psychiatric evaluation after he told 
his command duty officer that he would do "crazy things" to 
get out of the Navy.  The examining provider noted that the 
veteran did not have a psychiatric history.  Examination 
showed an appropriate appearance.  His speech was normal, 
without flight of ideas, and his thought process was logical.  
He answered questions attentively and appropriately.  There 
was no evidence of suicidal or homicidal ideation.  Physical 
examination was normal.  The assessment was adjustment 
disorder. 

Service medical records dated November 1991 indicate that the 
veteran was seen for a psychiatric evaluation, and that the 
veteran reported that he "just wants out of the military."  
The examining provider noted that the veteran was immature, 
but that there was no evidence of a psychiatric disorder.  
The assessment was adjustment reaction and the veteran was 
referred to the chaplain.  

Another November 1991 service medical record shows that the 
veteran reported that he "[would] do anything to get out of 
the [U.S. Navy]" and that he went on unauthorized absence 
because he was "crazy."  He also stated that he did not 
tell the truth to the first psychiatrist he spoke to, but 
that he wanted to do it then.  The examining provider noted 
that the veteran's court martial was suspended until he was 
re-evaluated by a psychiatrist.  According to the history 
portion of his psychological evaluation, the veteran denied 
drug or alcohol abuse, and reported that he impulsively 
joined the Navy after graduating high school.  He related 
that he was set back in boot camp for failing to pass a test, 
but had no other difficulties in boot camp.  He also stated 
that he immediately hated his duty station aboard ship, and 
began working on ways off of the ship and out of the Navy.  
He also related that he would do anything to get off the ship 
and out of the military.  Mental status examination showed 
that the veteran was alert, oriented, and cooperative.  His 
appearance was appropriate, his mood was sad and tearful, and 
his affect was mood congruent.  He denied suicidal ideation, 
but admitted thoughts of self-injury as a way to get out of 
the military.  There was no evidence of delusions or 
hallucinations.  There was also no evidence of affective, 
cognitive, or organic impairment.  His thought process was 
logical, coherent, and goal-directed.  His speech was normal 
and his eye contact was good.  His judgment was intact, but 
his impulse control was poor.  He denied any sleep or 
appetite disturbance.  The examiner concluded that the 
veteran was "completely unmotivated to remai[n] in the 
Navy" and that the veteran was not "adjusting to shipboard 
life [or] making any attempt to adjust to it."  The 
diagnoses were adjustment disorder with depressed mood and 
immature and impulsive personality traits.  The examining 
provider noted that the veteran was fit for duty and was 
fully responsible for his behaviors, including any acting out 
in an effort to be discharged. 

A December 1991 Disposition Report-Active Duty Military 
Patients states that the veteran was diagnosed with an 
occupational problem, marijuana abuse by history, and a 
personality disorder, not otherwise specified, with immature, 
impulsive, borderline, and anti-social traits.  The examining 
provider recommended expeditious processing of an 
administrative separation due to a severe personality 
disorder which made the veteran unsuitable for further 
military service.  The examining provider also noted that the 
veteran was fit for duty and responsible for his actions, and 
did not necessitate psychiatric care.

Administrative service records associated with the veteran's 
court-martial show that he was court-martialed following an 
unauthorized absence from the ship, including missing the 
ship's movement.  The sentence was confinement for 15 days 
and restriction for 3 days.  According to the veteran's 
History of Assignments, the veteran was confined for the 12 
days prior to his discharge.

The veteran's Report of Medical History for purposes of 
separation, dated December 1991, shows that the veteran 
reported that he was in good health, but that he experienced 
depression or excessive worry.  His Report of Medical 
Examination, also dated December 1991, shows that a 
psychiatric evaluation showed that the veteran had a severe 
personality disorder, not otherwise specified, with immature, 
impulsive, borderline, and anti-social traits.

The veteran's DD 214, Certificate of Release or Discharge 
from Active Duty, shows that the veteran was discharged under 
honorable conditions due to a personality disorder.

The veteran's mother submitted a statement on behalf of the 
veteran in April 1999.  She stated that the veteran was a 
quiet and relaxed child and a level-headed teenager.  She 
also stated that the veteran changed during boot camp after 
he was set back, and that he lied to his parents.  She 
related that the veteran "wasn't himself" when he was home 
on leave, and that he complained of the rules and pressure of 
being in the Navy.  She also related that she felt that he 
was in a deep depression upon going on his first duty 
assignment.  In addition, she reported that she spoke to the 
chaplain on the ship several times, and that the chaplain 
told her that the veteran's behavior was "becoming 
serious."  She also stated that she spoke to the ship's 
captain and that he said the veteran was immature, but that 
she felt that the veteran was "out of control."  She also 
reported that her eldest son "tried to talk [the veteran] 
back to reality" when he went absent without leave, and that 
she felt that the veteran "needed professional help" then.  
She stated that the veteran started drinking, got into fights 
at his jobs, had problems with personal relationships, and 
was very "jumpy" after he got out of the military.  

The veteran was afforded a hearing before the RO in April 
2000.  According to the transcript, the veteran and his 
family testified that he joined the Navy with good 
intentions, but that he "freak[ed] out" starting with his 
first day on ship, and had "nervous breakdowns."  The 
veteran also testified that he was sent to the "mental 
ward," then to the "psycho ward, " and then to a 
psychiatrist.  He stated that he had suicidal tendencies and 
wanted to jump off of the ship, but that he was told he had a 
"failure to adapt."  He also stated that his military 
experience was a "bad time," and that he spent a month in 
prison while in service.  In addition, he asserted that he 
was given four shots at the end of his service, before they 
gave him his "DD 213 papers . . . and put [him] in 
civilization."  He also asserted that he was severely 
depressed in service, and that he had been hyperactive since 
his shots.  He also stated that he had not received any 
treatment since he was released from service.  His brother 
testified that the veteran was calm before service, but was 
on "an adrenaline rush" since his service.  

The veteran was also afforded a hearing before the 
undersigned Board member in April 2002.  According to the 
transcript, the veteran and members of his family testified 
that the veteran's behavior changed after his service.  In 
particular, the veteran testified that he had mental 
breakdowns while aboard ship, and that he was put in a 
military prison.  He also testified that he was told that he 
had a "failure to adapt."  He stated that he was given 
shots while in prison for 13 days that "wire[d him] all up" 
and caused migraine headaches.  The veteran also stated that 
he had problems holding a job since his discharge, and that 
he had not sought any medical help since his release from the 
military.  In addition, the veteran's mother testified that 
she spoke to the ship's chaplain and captain while the 
veteran was in the Navy.  She stated that the chaplain told 
her that the veteran had major problems, which started aboard 
the ship.  She also stated that the captain told her that the 
veteran's problems were caused by an adjustment to 
"civilization" from the "rural area" he grew up in and 
that the veteran needed to learn to detach himself from his 
parents.  She also testified that veteran was imprisoned 
instead having a psychiatric evaluation and that she 
disagreed with the captain's assessment of the veteran.  She 
stated that she tried to take the veteran for psychiatric 
help after his discharge, but that he would not go.  The 
veteran's brother testified that the veteran was a different 
person after he was released from service, that the veteran 
was a quiet loner before his service, and a crazy, aggressive 
person after his service.

As mentioned earlier, the veteran claims entitlement to 
service connection for a psychiatric disorder.  An award of 
service connection requires that the veteran incur a disease 
or disability during service.  See 38 U.S.C.A. § 1110.  Based 
on the foregoing medical evidence and the entire record, the 
Board finds that the preponderance of the evidence is against 
a claim for service connection for a psychiatric disorder.  
The Board acknowledges that the veteran's service medical 
records indicate that the veteran, while in service, was 
treated for an adjustment disorder and diagnosed with a 
personality disorder.  While the Board acknowledges that the 
veteran was seen on multiple occasions for an adjustment 
disorder, the Board observes that the final diagnosis at the 
time of the veteran's discharge was a personality disorder.  
In this regard, the Board notes that the veteran's service 
medical records indicate that the earlier impressions of 
adjustment disorder were based on the veteran's lack of 
motivation, which was considered acute, but that the final 
diagnosis of the veteran's personality disorder was based on 
objective medical evidence of unchanging immature, impulsive, 
anti-social, and borderline personality traits.  The Board 
also notes that the veteran has not been diagnosed with an 
adjustment disorder or received any treatment since his 
discharge from the service.  "In the absence of proof of 
present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also 
Savage, supra.  Additionally, the Board acknowledges the 
veteran's testimony and that of his family, but observes that 
their statements are also insufficient to establish a causal 
link between his current behavior and his service.  As the 
veteran and his family are laypersons without medical 
training or expertise, their contentions, without more, do 
not constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions or 
evidence of causation, as it requires medical knowledge).  
See also Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology).  Furthermore, 
as previously mentioned, the veteran was diagnosed with a 
personality disorder, which is considered a congenital or 
developmental defect, and is not considered a disease for 
purposes of disability compensation.  See 38 C.F.R. § 4.9.   
As such, there is simply no probative medical evidence of 
record to support the veteran's contentions.  See 38 U.S.C.A. 
§ 5103A(d) (VA does not have an affirmative duty to obtain an 
examination of a claimant or a medical opinion from 
Department healthcare facilities if the evidence of record 
contains adequate evidence to decide a claim). 

The Board finds that the preponderance of the evidence weighs 
against the veteran's claim of service connection for a 
psychiatric disorder.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the provisions of 38 U.S.C.A. 
§ 5107(b), as amended, are not applicable.  Accordingly, the 
Board finds that the veteran is not entitled to service 
connection for a psychiatric disorder.


   

ORDER

Service connection for a psychiatric disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

